DETAILED ACTION
This correspondence is in response to the communications received July 25, 2022.  Claims 1-20 are under consideration.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Claims:

Please delete the following last portion from the abstract text, “(Fig. 5)”.  This is an apparent typographical error.



Election/Restrictions
Claims 1-8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 14, 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


REASONS FOR ALLOWANCE
Claims 1-20 are allowed. 

The following is an Examiner's statement of reasons for allowance: The power module (claim 1) and the method for manufacturing a power module (claim 16) as recited in the claims of the instant invention fail to be taught by the prior art cited of interest.  See Applicant’s Figures 13 and 14, provided below.

    PNG
    media_image1.png
    406
    656
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    536
    670
    media_image2.png
    Greyscale


Regarding claim 1, the prior art discloses a power module, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the claimed power module with a chip with a switching element, terminal-out surface of the chip, passive element, connection pins, packaging material, line layer, connection layer, metal distribution layer and the relative orientation of each of the elements with respect to each other.

Regarding claim 16, the prior art discloses a method for manufacturing a power module, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g.  the method claimed of forming plural power modules and cutting modules into single modules which include a chip with a switching element, terminal-out surface of the chip, passive element, connection pins, packaging material, line layer, connection layer, metal distribution layer and the relative orientation of each of the elements with respect to each other.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893